Citation Nr: 0609568	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-16 446	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the character of the veteran's discharge for his 
service from September 1, 1969, to February 8, 1971, is a bar 
to VA benefits based on that period of service.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, that the veteran did not meet 
basic eligibility requirements for VA compensation benefits.  

The Board notes that the veteran specifically revoked all 
previously submitted powers of attorney in June 2003, 
electing to proceed without representation in this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The evidence of record shows that the veteran had a period of 
honorable service from October 1968 to August 1969, and a 
period of service characterized as under other than honorable 
conditions from September 1, 1969, to February 8, 1971.  The 
veteran seeks entitlement to VA compensation benefits based 
on experiences during his second period of service.

The veteran's discharge from his second period of service was 
initially characterized as under other than honorable 
conditions based on periods of absence without leave (AWOL) 
with one continuous period of AWOL of 180 days.  In April 
1999, however, the Department of the Army corrected the 
veteran's records to reflect that he had a total period of 
AWOL of 199 days, with the longest continuous period being 
168 days.  The character of his discharge was not changed.

The veteran's claim of entitlement to VA compensation 
benefits was denied on the basis of an absolute bar under 
38 C.F.R. § 3.12(c)(6) for individuals whose discharge under 
other than honorable conditions was based on a continuous 
period of being AWOL for at least 180 days.  Because the 
evidence of record shows that the correction of military 
records no longer reflects a continuous period of AWOL for 
180 days, this claim must be determined based on the 
circumstances surrounding the veteran's service as opposed to 
being denied based on the absolute bar found in the 
regulations.  Unfortunately, the RO has not considered this 
claim on this factual basis nor has it provided the veteran 
with appropriate notice of his rights and responsibilities 
under the Veterans Claims Assistance Act (VCAA).  Therefore, 
this matter must be remanded for additional development and 
consideration.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice of the veteran's 
rights and responsibilities under the 
VCAA.  Perform all necessary development 
for consideration of this claim on the 
merits, including the veteran's assertion 
that he was insane during his periods of 
AWOL.

2.  When the development requested has 
been completed, the case should be 
reviewed on the merits on the basis of 
the additional evidence.  If the benefits 
sought are not granted, the veteran 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


